 1    F AEGRE BAKER DANIELS, LLP
      Michael Jaeger (Bar No. 289364)
 2      michaeljaeger@F.aegreBD.com
     11766 Wilshire Boulevard, Suite 750
 3   Los Angeles, California 90025
     Telephone: (310) 500-2161
 4   Facsimile: (310) 500-2091
 5   Attorneys for Third-Party CliftonLarsonAllen Wealth
     Advisors, LLC
 6

 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   LAWRENCE P. CIUFFITELLI, for               CASE NO. 2:19-mc-00034
     himself and as Trustee of
12   CIUFFITELLI REVOCABLE TRUST,
     et al.,                                    DECLARATION OF EMILY L.
13                                              SEYMORE IN OPPOSITION TO
                        Plaintiffs,             DELOITTE & TOUCHE LLP'S
14             V.                               MOTION TO COMPEL NON-PARTY
15   DELOITTE & TOUCHE LLP;
                                                CLIFTONLARSONALLEN WEALTH
     EISNERAMPER LLP; SIDLEY
                                                ADVISORS, LLC
16   AUSTIN LLP; TONK.ON TORP LLP;
     TD AMERITRADE, INC.;                       Judge:
17   INTEGRITY BANK & TRUST; and                Date:
     DUFF & PHELPS, LLC                         Time:
18                                              Place:
     Underlying Case: Ciuffitelli v. Deloitte
19   & Touche LLP, et al. 3:16-cv-00580-
     AC (D. Or.)    .
20
21
22
23
24
25
26
27
28
                                                       DECLARATION OF EMILY L. SEYMORE IN
                                                OPPOSITION TO DELOITTE'S MOTION TO COMPEL
  1   I, Emily L. Seymore, declare as follows:
 2           1.    I am an attorney duly licensed to practice law in the State of Illinois. I
 3    am an associate attorney with the law firm ofFaegre Baker Daniels, LLP, counsel
 4    for third-party and non-party CliftonLarsonAllen Wealth Advisors, LLC
 5    ("CLAW A") in connection with its response to a Subpoena issued to it by Deloitte
 6    & Touche LLP ("Deloitte") in the context of the above-captioned matter. I have
 7    personal knowledge of the facts set forth below and, if called as a witness in a
 8    court of law, could and would testify competently thereto.
 9          2.     Attached as Exhibit 1 is a true and correct copy ofDkt. No. 174 in the
10    matter Ciuffittelli, et. al. v. Deloitte & Touche LLP, et.al., No. 16-cv-00580-AC
11    (November 28, 2016, D. Or.).
12          3.     Attached as Exhibit 2 is a true and correct copy ofDkt. No. 242 in the
13    matter Ciuffittelli, et. al. v. Deloitte & Touche LLP, et.al., No. 16-cv-00580-AC
14 (April 10, 2017, D. Or.).
15          4.     Attached as Exhibit 3 is a true and correct copy ofDkt. No. 340 in the
16 matter Ciuffittelli, et. al. v. Deloitte & Touche LLP, et.al., No. 16-cv-00580-AC ·
17 (August 1, 2018, D. Or.).
18          5.    Attached as Exhibit 4 is a true and correct copy ofDkt. No. 448 in the
19 matter Ciuffittelli, et. al. v. Deloitte & Touche LLP, et.al., No. 16-cv-00580-AC
20 (January 24, 2019, D. Or.).
21          6.    Attached as Exhibit 5 is a true and correct copy ofDeloitte's
22 Subpoena to CliftonLarsonAllen Wealth Advisors, LLC, to Produce Documents,
23    Information, Or Objects or to Permit Inspection of Premises in a Civil Action,
24 dated August 25, 2018 (hereinafter the "Deloitte Subpoena").
25          7.    Attached as Exhibit 6 is a true and correct copy of a letter from Emily
26 L. Seymore, counsel for CLAWA, to Eric Chen, counsel for Deloitte, dated
27 October 1, 2018, and regarding the Deloitte Subpoena.
28
                                                              DECLARATION OF EMILY L. SEYMORE IN
                                                 . 1   OPPOSITION TO DELOITTE'S MOTION TO COMPEL
 1           8.       Attached as Exhibit 7 is a true and correct copy of a letter from Emily
 2   L. Seymore, counsel for CLAWA, to Eric Chen, counsel for Deloitte, dated
 3   October 12, 2018, and regarding the Deloitte Subpoena.
 4           9.       Among the documents produced by CLAWA and transmitted to
 5   Deloitte on October 12, 2018, were copies of individual investors' executed
 6   Subscription Agreements; these documents contained a provision titled
 7   "Representation, Warranties and Acknowledgements," located at ,r,r 3, 3(h), a true
 8   and accurate representation of which is screenshotted and inserted below:
 9           J.       .,,..,,_ Iola,      ,r.,,..,..Ml       ..4cl',N...,.,.,    A$ an         i.,,.._._
                                                                                                    to the
      Partnenldp to IOOlp( tbil Sublcription Apeanent. die Sublcriblr a...,,y- ..-. t"qns its. wananes and
10    aclmowl.ed... to the Adminillntor, the Gencn1 ,_ _ ... Pll1niilhip. follcr\vs:

11                   (h)     The    Sebscn,,., ............ in the P8f1Ml'lhip .wy                       of the
12
             Pw
              attJaa
                '-sl
             r«eived &om    tile........, or-,
                     lh1ip Docwa:   ts. fflllPldM ol-, Ollaer- iafcinnalioe which the
                                                     5polllOf Party. The SlabM:n"ber ...,
                                                                                          OIi ....
                                                                                          Su1llcdNI may    •we
                                                                                                  1h11 it amy not
13           rely llpOll. - afflnm ... la  deoidina      lo -- in 1hc Pauwsb. it             not •lied ... Ill)'
             ,.        PMil-,, or odla' infonulion (whaher cnl or wrian). incJudin& without limlbikn. Ill)'
             fon:asl. =dlibit. or any odallr Jlllllbta, or aaalytbl materials proYidCld by the PartnenhJp. Ill)'
14           st,rm,or- Piny, my of their ,eapectwe employees ar affiliates ether than as llt forlh i.n the
             P1111iir;ship Docmnms. The Sub&cribor 8dnOW1edp that any such mltlriall that 1111)' have
15           been provided by a SpoMCr Party, lncludlna without limitation throogh an eleccronlc data room
             for potenrial inYescors in tht Plftntrsbip, were provided based so)ely in rtlianoo on the
16           Subscriber's ~• to the Sponsor Partl• that the ln\lUIOr bu tM knowledge.
             sophistication and experlmce in tln..mcial and business matters auch lhlt the SUbacriber la
17           c:apeble, either alone or with tho adYi4iC of ita own flft&Dc.ial, lepl and m ad~ of tw1Jatiq
             the morits and risks of ao lnvatmon.t In the Partnenbip, Ind the Spamof' ,._ ad their
18           respective affltia1es, directors, offlcen. •ployees. advilors and Olh« ,epc. t.llllleUfll .. ao
             represematjon as 1o the accuracy or c:ompl-n1 ol uy mc:11 infonmtion or u lo ill .tlidclcy
19           or swtahtlity for die Sumcribc(s purpc.ea.

20           10.     Attached as Exhibit 8 is a true and correct copy of Third-Party
21   CliftonLarsonAllen's, Responses and Objections to Deloitte & Touche LLP's
22   Subpoena to Produce Documents, Information, Or Objects or to Permit Inspection
23   of Premises in a Civil Action, dated October 12, 2018.
24           11.     Attached as Exhibit 9 is a true and correct copy of a letter from Emily
25   L. Seymore, counsel for CLAWA, to Eric Chen, counsel for Deloitte, dated
26   February 20, 2019, and regarding the Deloitte Subpoena.
27           12.     Attached as Exhibit 10 is a true and correct copy of an email chain
28   with subject line "Deloitte joint stip on motion to compel," and dated from March
                                                                          · DECLARATION OF EMILY L. SEYMORE IN
                                                              2 )PPOSITION TO DELOITTE'S MOTION TO COMPEL
  1   4, 2019 to March 5, 2019, involving Michael Jaeger, David Porteous, and Emily
 2    Seymore, counsel for CLAW A, and Eric Chen and Gavin Masuda, counsel for
 3    Deloitte.
 4           13.   On or around the period between March 5, 2019 and March 11, 2019,
 5    following receipt ofDeloitte's portions of the joint stipulation, in an effort to
 6 resolve this dispute without motion practice, CLAWA personnel again reviewed
 7 the Deloitte Subpoena. The same personnel confirmed that, to the extent the
 8    Subpoena requests to which CLAWA has objected are subject to reasonable
 9 construction (many being objectionable as vague and ambiguous), and giving those
10 otherwise objectionable requests a reasonable interpretation, the burden on
11    CLAWA to identify, collect, review, and produce the additionally-requested
12 information, would be considerable. At a minimum, operations and compliance
13 personnel believe that compliance with the various remaining requests, which
14 almost universally seek historical records dating back as far as 2012, if not earlier,
15 would require the devotion of time by multiple employees for a period of
16 additional multiple work weeks to engage in efforts to locate, collect, review, and
1 7 export potentially responsive materials, as well as impose a strain on CLAWA's IT
18 . and other systems where those documents are or would need to be maintained
19 and/or collected. All of these efforts would be in addition to the employee and
20 attorney time and expense that went into CLAWA's initial 6, 100+-page
21    production. The burden of these additional efforts on CLAWA would include,
22 without limitation, disruption to CLAWA's regular business, loss of employee
23 hours to focus on these efforts which would otherwise be devoted to CLAWA
24 business, impact on IT and other system capacity across and servicing routine
25    company needs, and the cost affiliated with these losses and any additional
26 technical needs CLAWA would need to undertake in order to comply, such as
27 utilization of an ESI vendor to receive, process, store, and export responsive ESL
28

                                                             DECLARATION OF EMILY L. SEYMORE IN
                                                  3   )PPOSITION TO DELOITTE'S MOTION TO COMPEL
 1         I declare under penalty of perjury that the foregoing is true and correct.
 2   Executed on March 13, 2019 in Chicago, Illinois.
 3
 4
 5
                                                     By~    ~
                                                       Emilyey 7e
 6

 7

 8
 9
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28
                                                         DECLARATION OF EMILY L. SEYMORE IN
                                                4 )PPOSITION TO DELOITTE'S MOTION TO COMPEL
